Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 1-2, 4-5, 7-20 and 26, drawn to an antibody that binds human TMEM106B.

Group II, claims 21-25, drawn to a nucleic acid, vector, isolate host cell and method of producing an antibody.

Group III, claims 27-29, drawn to a method of preventing, reducing risk or treating an individual.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

                                             Species Election
The species are as follows: 
Please select one species from each group below:
A: HVR-H1: one sequence from SEQ ID NOs: 3-35
B: HVR-H2: one sequence from SEQ ID NOs: 36-78
C: HVR-H3: one sequence from SEQ ID NOs: 79-120
D: HVR-L1: one sequence from SEQ ID NOs: 121-160
E: HVR-L2: one sequence from SEQ ID NOs: 161-185
F: HVR-L3: one sequence from SEQ ID NOs: 186-224
G: Heavy Chain variable region: one sequence from SEQ ID NOs: 225-268
H: Light Chain variable region: one sequence from SEQ ID NOs: 269-314
I: epitope: one sequence from SEQ ID NOs: 324-349
J: an antigen facilitating transport across the blood-brain-barrier selected from the group consisting of transferrin receptor (TR), insulin receptor (HIR), insulin-like growth factor receptor (IGFR), low-density lipoprotein receptor related proteins I and 2 (LPR-1 and 2), diphtheria toxin receptor, CRM197, a llama single 
K: disease: neurodegenerative disorder, a disorder characterized by the presence of TDP-43 inclusions, a TDP-43 proteinopathy, frontotemporal lobar degeneration, frontotemporal dementia, frontotemporal lobar degeneration with TDP-43 inclusions, frontotemporal dementia with progranulin mutations, frontotemporal dementia with C90rf72 mutations, hippocampal sclerosis, hippocampal sclerosis of aging, Alzheimer's disease, Lewy body dementia, cognitive impairment, cognitive impairment associated with amyotrophic lateral sclerosis, cognitive impairment in chronic traumatic encephalopathy (CTE), cancer, a disorder associated with inflammatory cell debris or protein aggregates, abnormal circulating myeloid cells, unhealthy aging, age related brain atrophy, age-associated traits, age-associated inflammation, age-associated neuronal loss, age-associated cognitive deficits, a hypomyelinating disorder, metastasis and disease, disorder, condition, or injury caused by or associated with over expression or increased activity of TMEM106B.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. 

Groups I-III  lack unity of invention because even though the inventions of these groups require the technical feature of an antibody that binds TMEM106B, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Nicholson et al., 2013 (IDS). Nicholson teaches antibodies that bind TMEM106B.  Therefore, this technical feature is not a special technical feature as it does not make a contribution over the prior art.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Advisory Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURORA M. FONTAINHAS whose telephone number is 571-272-2952.  The examiner can normally be reached on Monday - Friday (8AM - 4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
/AURORA M FONTAINHAS/Primary Examiner, Art Unit 1649